Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1, 5, 8-14, 16-17 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
An electronic circuit breaker, comprising: said controller having a processor, a current limiting circuit and a shut-off circuit, on exceeding a maximum value by the actual value, said controller or said processor generating a signal sent to said current limiting circuit and/or to said shut-off circuit for switching off said first semiconductor switch; wherein said current limiting circuit having an input side supplied with the actual value and with a nominal setpoint value, said current limiting circuit having an adjustment element, to which the nominal setpoint value being fed on an input side and said adjustment element outputting a setpoint value on an output side; and said controller having a switch and said adjustment element having a capacitor, which is coupled with said processor by 
A method for operating an electronic circuit breaker comprises the steps of: switching the first semiconductor switch to a non-conducting state in an event of a short-circuit due to a maximum value being exceeded by the actual value, wherein in the event of the short-circuit the setpoint value of the load current being set to a minimum value and then increased continuously to a nominal setpoint value; and switching the first semiconductor switch to a current-limiting state in an event of an overload due to a setpoint value being exceeded by the actual value as recited in claim 14. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836